 



Exhibit 10.28
LODGENET ENTERTAINMENT CORPORATION
EIGHTH AMENDMENT TO CREDIT AGREEMENT
     This EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
December 13, 2006 and entered into by and between LODGENET ENTERTAINMENT
CORPORATION, a Delaware corporation (“Borrower”) and, for purposes of Section 4
hereof, LODGENET STAYONLINE, INC., a Delaware corporation (“Guarantor”), and
CANADIAN IMPERIAL BANK OF COMMERCE, as administrative agent for the Lenders (in
such capacity, “Administrative Agent”), and is made with reference to that
certain Credit Agreement dated as of August 29, 2001, as amended (the “Credit
Agreement”), by and among Borrower, the Lenders named therein, Administrative
Agent, the Syndication Agent named therein, the Co-Documentation Agents named
therein, the Co-Lead Arrangers named therein and the Swing Line Lender named
therein. Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Credit Agreement.
RECITALS
     WHEREAS, Borrower and Lenders desire to make certain amendments to the
Credit Agreement as provided for herein;
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
     Section 1. AMENDMENTS TO THE CREDIT AGREEMENT
     1.1 Amendments to Section 7: Borrower’s Negative Covenants.
          Subsection 7.3(vi) of the Credit Agreement is hereby amended by
deleting it in its entirety and by inserting in lieu thereof the following:
“(vi) so long as no Potential Event of Default or Event of Default has occurred
and is continuing at the time of such Investment, Borrower and its Domestic
Subsidiaries that are Subsidiary Guarantors may make and own (a) Investments in
Ascent Entertainment Group, Inc., owner of 100% of the issued and outstanding
shares of capital stock of On Command Corporation and (b) other Investments in
an aggregate amount not to exceed at any time $25,000,000;”
     Section 2. CONDITIONS TO EFFECTIVENESS
     Section 1 of this Amendment shall become effective only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Amendment
Effective Date”):

 



--------------------------------------------------------------------------------



 



     A. On or before the Amendment Effective Date, Borrower shall deliver to
Lenders (or to Administrative Agent for Lenders with sufficient originally
executed copies, where appropriate, for each Lender and its counsel) copies of
this Amendment, executed by Borrower.
     B. On or before the Amendment Effective Date, all corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent, acting on behalf of Lenders, and its counsel
shall be satisfactory in form and substance to Administrative Agent and such
counsel, and Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Administrative
Agent may reasonably request.
     C. On or before the Amendment Effective Date, Administrative Agent shall
have received an executed consent to this, Amendment in the form attached hereto
as Exhibit A (a “Lender Consent”) from Requisite Lenders.
     Section 3. BORROWER’S REPRESENTATIONS AND WARRANTIES
     In order to induce Lenders to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, Borrower represents and warrants
to each Lender that the following statements are true, correct and complete:
     A. Corporate Power and Authority. Borrower has all requisite corporate
power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”).
     B. Authorization of Agreements. The execution and delivery of this
Amendment and the performance of the Amended Agreement have been duly authorized
by all necessary corporate action on the part of Borrower.
     C. No Conflict. The execution and delivery by Borrower of this Amendment
and the performance by Borrower of the Amended Agreement do not and will not
(i) violate any provision of any law or any governmental rule or regulation
applicable to Borrower or any of its Subsidiaries, the Certificate or Articles
of Incorporation or Bylaws of Borrower or any of its Subsidiaries or any order,
judgment or decree of any court or other agency of government binding on
Borrower or any of its Subsidiaries; (ii) conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Borrower or any of its Subsidiaries; (iii) result in
or require the creation or imposition of any Lien upon any of the properties or
assets of Borrower or any of its Subsidiaries; or (iv) require any approval of
stockholders or any approval or consent of any Person under any Contractual
Obligation of Borrower or any of its Subsidiaries.
     D. Governmental Consents. The execution and delivery by Borrower of this
Amendment and the performance by Borrower of the Amended Agreement do not and

2



--------------------------------------------------------------------------------



 



will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any federal, state or other governmental authority
or regulatory body.
     E. Binding Obligation. This Amendment and the Amended Agreement have been
duly executed and delivered by Borrower and are the legally valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
     F. Incorporation of Representations and Warranties From Credit Agreement.
The representations and warranties contained in Section 5 of the Credit
Agreement are and will be true, correct and complete in all material respects on
and as of the Amendment Effective Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.
     G. Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Potential Event of Default.
     Section 4. ACKNOWLEDGEMENT AND CONSENT BY GUARANTOR
     Guarantor hereby acknowledges that it has read this Amendment and consents
to the terms thereof and further hereby confirms and agrees that,
notwithstanding the effectiveness of this Agreement, the obligations of
Guarantor under the Loan Documents shall not be impaired or affected and each of
the Loan Documents is, and shall continue to be, in full force and effect and is
hereby confirmed and ratified in all respects.
     Section 5. MISCELLANEOUS
     A. Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
     (i) On and after the Amendment Effective Date each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Agreement.
     (ii) Except as specifically amended by this Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.
     (iii) The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a

3



--------------------------------------------------------------------------------



 



waiver of any right, power or remedy of Administrative Agent or any Lender
under, the Credit Agreement or any of the other Loan Documents.
     B. Fees and Expenses. Borrower acknowledges that all costs, fees and
expenses as described in subsection 10.2 of the Credit Agreement incurred by
Administrative Agent and its counsel with respect to this Amendment and the
documents and transactions contemplated hereby shall be for the account of
Borrower.
     C. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
     D. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
     E. Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
(remainder of page intentionally left blank)

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

                  LODGENET ENTERTAINMENT CORPORATION    
 
           
 
  By:   /s/ Gary H. Ritondaro
 
        Name: Gary H. Ritondaro         Title: Chief Financial Officer    
 
                LODGENET STAYONLINE, INC.         as Guarantor    
 
           
 
  By:   /s/ Gary H. Ritondaro
 
        Name: Gary H. Ritondaro         Title: Chief Financial Officer    
 
                CANADIAN IMPERIAL BANK OF COMMERCE,       as Administrative
Agent    
 
           
 
  By:   /s/ Leonardo R. Fernandez, Jr.
 
        Name: Leonardo R. Fernandez, Jr.    
 
      Authorized Signatory    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to Eighth Amendment
to Credit Agreement
CONSENT OF LENDER
     Reference is hereby made to the Eighth Amendment to Credit Agreement (the
“Amendment”) dated as of December 13, 2006 by and between LodgeNet Entertainment
Corporation, a Delaware corporation (“Borrower”), LodgeNet StayOnLine, Inc., a
Delaware corporation (“Guarantor”) and Canadian Imperial Bank of Commerce, as
administrative agent for the Lenders (“Administrative Agent”), which is made
with reference to that certain Credit Agreement dated as of August 29, 2001, as
amended, by and among Borrower, the Lenders named therein, Administrative Agent,
the Syndication Agent named therein, the Co-Documentation Agents named therein,
the Co-Lead Arrangers named therein and the Swing Line Lender named therein.
     The undersigned Lender hereby consents to the execution and delivery of the
Amendment by Administrative Agent on its behalf, substantially in the form of
the draft presented to the undersigned Lender on February 23, 2007.

              CIBC, INC., as a Lender
 
       
 
  By:   /s/ Leonardo Fernandez
 
    Name: Leonardo Fernandez     Title: Executive Director

 